PRESENT: All the Justices

BRIAN ALLEN LEONARD
                                                                      OPINION BY
v. Record No. 170965                                            JUSTICE WILLIAM C. MIMS
                                                                     December 13, 2018
COMMONWEALTH OF VIRGINIA


                FROM THE CIRCUIT COURT OF PRINCE GEORGE COUNTY
                             W. Allan Sharrett, III, Judge

       In this appeal, we consider whether the circuit court abused its discretion in denying an

application for a name change filed under Code § 8.01-217.

                 I. BACKGROUND AND MATERIAL PROCEEDINGS BELOW

       Brian Allen Leonard filed an application in the Circuit Court of Prince George County to

change her ∗ name to Bree Anna Leonard. Leonard, an inmate at Federal Corrections Complex

Petersburg, has been diagnosed with gender dysphoria and is transitioning from a male to female

identity. Medical records from the Federal Bureau of Prisons detail her diagnosis and treatments

through the time of filing.

       In a letter attached to her application, Leonard averred that she has taken “gender

confirming hormones” for two years and “fully present[s] as female.” She stated that she

intended “to further [her] transition by getting Gender Reassignment Surgery (GRS) and one of

the requirements set forth by the World Professional Association for Transgender Health . . . is

living 12 months in a gender role that is congruent with one’s gender identity before being

considered for GRS.” As such, “legally changing [her] name is a requirement for . . . taking the

next step in [her] transition.” Moreover, she asserted that a name change “will have tremendous

psychological benefits” for her because, as a person suffering from gender dysphoria, “being



       ∗   Leonard refers to herself using the feminine pronoun, a usage we adopt here.
called by [her] birth name is harmful and distressing.” She further stated that receiving a name

change would not interfere with her incarceration or any other conditions of her sentences.

       Leonard is presently serving a federal sentence of seventeen years and six months for

possession of child pornography. Her incarceration in a federal facility located in Virginia is her

only tie to the Commonwealth. Leonard will be in the Commonwealth for less than three years.

Upon completing her federal sentence in 2020, she will be transferred to a Missouri state

correctional facility to finish serving sentences for three Missouri convictions of statutory

sodomy.

       Upon receipt of the application, the circuit court appears to have delivered a copy to the

Prince George County Commonwealth’s Attorney’s office. The Commonwealth thereafter filed

a response opposing Leonard’s application. In it, the Commonwealth argued that Missouri had a

greater interest than Virginia in considering the name change and that granting the requested

change would frustrate the legitimate law-enforcement purposes of identifying and tracking

Leonard during her transition to Missouri and after her release, as well as ensuring her

registration as a sex offender.

       The circuit court denied Leonard’s application by preprinted form order four days after

receiving the Commonwealth’s response. It did not schedule a hearing, but ruled based solely on

the application, its attachments, and the Commonwealth’s response. The circuit court marked

the boxes on the form order indicating that Leonard is incarcerated, is a person required to

register as a sex offender, and that “good cause does not exist for consideration of the

application. Therefore, the application for change of name is denied and this cause is

dismissed.” Left blank were the sections for ordering the clerk to deliver a copy of the order and




                                                 2
application to the Commonwealth’s Attorney and for setting a hearing. Leonard noted an appeal

from the denial of her application, which we awarded.

                                          II. ANALYSIS

       Although we review a court’s denial of an application for a name change for abuse of

discretion, Jordan v. Commonwealth, 295 Va. 70, 74 (2018), determining the procedures

mandated by the Code of Virginia that a court must follow in considering a name-change

application is a question of statutory interpretation subject to de novo review, Boasso Am. Corp.

v. Zoning Adm’r of Chesapeake, 293 Va. 203, 206 (2017). “In construing a statute, ‘[o]ur central

focus is to ascertain and give effect to the intention of the General Assembly,’” determining that

intent from the words used in the statute. Id. at 207 (quoting Miller v. Highland Cty., 274 Va.

355, 364 (2007)). We “presume that the General Assembly chose, with care, the words that

appear in a statute, and must apply the statute in a manner faithful to that choice.” Johnson v.

Commonwealth, 292 Va. 738, 742 (2016).

       Code § 8.01-217 governs applications for name changes. For most citizens, the statute

speaks in fairly permissive terms, stating that “the court, shall . . . order a change of name”

unless the evidence reveals that name change “is sought for a fraudulent purpose or would

otherwise infringe upon the rights of others” or is not in the best interests of a minor, if a minor

is the subject of the application. Code § 8.01-217(C); see Jordan, 295 Va. at 74. Inmates

seeking name changes, however, must satisfy a greater burden than ordinary citizens.

       In 2014, the General Assembly passed amendments to Code § 8.01-217 creating a

presumption against name changes for probationers, persons required to register on the Sex

Offender and Crimes Against Minors Registry, and inmates. The statute sets forth a strict

procedure for courts considering applications from those individuals. See Code § 8.01-217(D).




                                                  3
This procedure is mandatory, as the legislature made clear in subsection (E): “The provisions of

subsection (D) are jurisdictional and any order granting a change of name pursuant to subsection

(D) that fails to comply with any provision of subsection (D) is void ab initio.” Code § 8.01-

217(E).

        Code § 8.01-217(D) first requires the court to determine whether “good cause exists for

consideration of [the] application.” Subsection (D) limits the court’s consideration in this good-

cause analysis to only “the reasons alleged in the application for the requested change of name.”

This step is akin to a court’s review of a complaint on demurrer: the court looks to the form of

the application and assesses its sufficiency assuming that all material facts, implied facts, and

reasonable inferences from those facts that are properly alleged in the application are true. Cf.

Assurance Data, Inc. v. Malyevac, 286 Va. 137, 143 (2013). If the application includes the

required information set forth in Code § 8.01-217(B) and alleges legitimate, nonfrivolous reasons

supporting a name change, then good cause exists to accept the application for consideration. If

the court finds that good cause does not exist, then it must dismiss the application.

        If good cause does exist to consider the application, the court must “accept” the

application and follow the procedures mandated in Code § 8.01-217(D) for considering it on the

merits. The circuit court’s next step following acceptance is to deliver a copy of the application

to the Commonwealth’s Attorney for that jurisdiction and for any jurisdiction in Virginia where

the applicant was convicted resulting in probation, incarceration, or registration as a sex

offender. Upon receipt of the application, the Commonwealth’s Attorney for the jurisdiction

where the application was filed is then entitled to file a response with the circuit court within

thirty days.




                                                  4
       The statute then mandates that the court “shall conduct a hearing”:

               [t]he court shall conduct a hearing on the application and may
               order a change of name if, after receiving and considering evidence
               concerning the circumstances regarding the requested change of
               name, the court determines that the change of name (i) would not
               frustrate a legitimate law-enforcement purpose, (ii) is not sought
               for a fraudulent purpose, and (iii) would not otherwise infringe
               upon the rights of others. Such order shall contain written findings
               stating the court’s basis for granting the order.

Code § 8.01-217(D). With the application and the Commonwealth’s response in hand, the court

must “receiv[e] and consider[] evidence,” if any, at the hearing regarding the circumstances of

the requested name change. Only then does the statute permit the court to make a merits

determination whether to grant or deny the application.

       The statute lists three conditions the court must determine are not present before granting

any name change under Code § 8.01-217(D). We recently characterized these three enumerated

disqualifying conditions as “threshold matter[s],” the presence of any one being sufficient to

require denial. Jordan, 295 Va. at 75. Finding that a name change would not implicate the

conditions, however, “is only the beginning of the inquiry. Even when those circumstances are

absent, the court is not required to grant the petition—it retains broad discretion to grant or to

deny the petition.” Id. The court’s reasons for denying an application may be “broader than the

confines of” Code § 8.01-217(D), taking into account the applicant’s specific circumstances,

implications of a name change for the public, and other appropriate factors. Id. at 76. If the

court grants the requested name change, it must include in the order written findings setting forth

its reasons for doing so. The statute does not require written findings if the court denies the

name change.

       In sum, courts have significant discretion to decide the merits of a name change petition.

In doing so, however, they are bound to follow the procedure the General Assembly articulated



                                                  5
in Code § 8.01-217(D). With that procedure in mind, we now turn to the circuit court’s

consideration of Leonard’s application.

       In interpreting a court’s ruling, “we turn to the well-established principle that a court

speaks only through its written orders.” Conyers v. Martial Arts World of Richmond, 273 Va.

96, 103 (2007). The order here states that the circuit court denied Leonard’s application and

dismissed the case because “good cause does not exist for consideration of the application.”

Under the principles articulated above, we review the circuit court’s determination of whether

Leonard’s application was procedurally sufficient to “accept,” acknowledging that this Court

cannot reverse “merely because it would have come to a different result in the first instance,” but

only if the circuit court committed “a clear error of judgment” about which reasonable jurists

could not disagree. Lawlor v. Commonwealth, 285 Va. 187, 212–13 (2013) (first quoting Evans

v. Eaton Corp. Long Term Disability Plan, 514 F.3d 315, 322 (4th Cir. 2008), then quoting

Landrum v. Chippenham & Johnston-Willis Hosps., Inc., 282 Va. 346, 352 (2011)).

       Leonard’s reasons are straightforward: receiving a name change would further her male-

to-female transition and promote her health. She attached supporting medical records to her

application and alleged that a name change would not interfere with her incarceration. The

application contained the information required by Code § 8.01-217(B) and articulated legitimate,

nonfrivolous reasons supporting the requested name change. See In re Brown, 289 Va. 343, 349

(2015) (“[T]he fact that an applicant is transgender and is changing their name to reflect a change

in their gender identity cannot be the sole basis for a finding by a trial court that such an

application is frivolous and lacks good cause.” (decided under the pre-2014 Code § 8.01-217)).

Had the circuit court accepted the application and followed the statutory procedures for

consideration on the merits, including “conduct[ing] a hearing . . . [and] receiving and




                                                  6
considering evidence,” as specified in subsection (D) as presently worded, it may have had a

variety of reasons to ultimately deny Leonard’s application that were within its discretion. But

the order indicates that the circuit court denied the application prior to that stage, where the

statute strictly limits review to assessing the application’s procedural sufficiency. Under the

standard for good-cause review articulated in Code § 8.01-217(D), Leonard’s application set

forth good cause to be accepted for merits consideration. Accordingly, the circuit court abused

its discretion in denying the application for lack of good cause.

       We additionally note that the circuit court referred the application to the

Commonwealth’s Attorney for a response before denying the application for lack of good cause

without a hearing four days after the response was received. This procedure was inconsistent

with the strict mandate of Code § 8.01-217(D). Under the statute, a court must refer an

application to the Commonwealth’s Attorney after finding that good cause exists to consider it

on the merits, but it cannot do so prior to making that initial determination. After finding that

good cause exists, the court must make the referral and then hold a hearing. Only after the

hearing may the court exercise its substantial discretion in deciding on the merits whether to

grant the name change. See Jordan, 295 Va. at 75–76. The circuit court thus also abused its

discretion by deviating from the statutory process for assessing a name-change application.

Code § 8.01-217(D)–(E); Lambert v. Sea Oats Condo. Ass’n, 293 Va. 245, 253 (2017) (“‘[A]

court also abuses its discretion if it inaccurately ascertains [the] outermost limits’ of the range of

choice available to it.” (quoting Lawlor, 285 Va. at 213)).

                                        III. CONCLUSION

       The circuit court abused its discretion by finding that good cause did not exist for

consideration of Leonard’s application and by employing an inappropriate procedure to make




                                                  7
that determination. Accordingly, we will reverse the circuit court’s ruling and remand for further

proceedings consistent with this opinion.

                                                                         Reversed and remanded.




                                                8